Citation Nr: 0527386	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  01-08 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to August 
1945.  His report of separation indicates that he served in 
Northern France and the Rhineland.  He was awarded the Purple 
Heart.  The veteran died in June 2000.  The appellant is the 
veteran's spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

A motion to advance this case on docket, due to the veteran's 
age was received by the Board in January 2002.  This motion 
was granted by the Board in September 2002.  See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).

This case was previously before the Board, in March 2003, at 
which time the appellant's claim was denied.  The appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In October 2003, the Court vacated and remanded the 
Board's March 2003 decision for further development.  In 
particular, the joint remand on which the remand was based 
noted that the Board had considered evidence not initially 
considered by the Agency of Original Jurisdiction (AOJ), and 
for which the appellant had not provided a waiver.  See 
Disabled Veterans of America v. Secretary of Veterans Affairs 
(DAV v. Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, in April 2004, the Board remanded the claim for 
further development, including to obtain additional medical 
records and an opinion as to the cause of the veteran's 
death.  This development having been completed, the case is 
now again before the Board for appellate review.

The Board notes that the veteran had a claim pending at the 
time of his death.  In April and May 2000, the veteran's 
spouse submitted claims for benefits on the veteran's behalf.  
She submitted VA Form 21-2680, Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance, 
which was received in May 2000.  The form is signed by a 
physician, a Dr. Long Tran, M.D.  The form indicates that the 
veteran was then in a nursing home and could not dress or 
feed himself.  He was reported to be unable to walk without 
assistance, and could not leave the nursing home.  He was 
found unable to work.  In May 2000, the appellant submitted 
VA Form 21-526, Veteran's Application for Compensation or 
Pension.  In it she articulated claims for nonservice-
connected pension and special monthly compensation on the 
basis of the need for aid and attendance of another.  Also 
inferred is a claim for an increased evaluation for the 
veteran's service-connected disabilities, to including an 
extraschedular evaluation and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to a service-connected 
disability (TDIU).

Report of Contact dated in May 2000 shows that the RO 
acknowledged the appellant's communication on behalf of her 
spouse and that the RO contacted the nursing home to enquire 
about the veteran's care and rehabilitation.

These claims-those the appellant articulated directly on 
behalf of the veteran or those that may have bene inferred 
from her communications with the RO-were not adjudicated and 
thus remained pending at the time of the veteran's death.

In July 2000, the appellant notified the RO that the veteran 
had died.  She requested that she receive the veteran's 
benefit check and that she continue to receive the payment 
she was currently receiving as his wife.  The Board construes 
this as a claim for accrued benefits on the basis of the 
claims pending at the time of the veteran's death.

In July 2000, the appellant submitted a formal claim , VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation (DIC), Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable).  In May 2001, she again reiterated the fact her 
husband had claimed an increase for his service-connected 
disability, but died before examination could be completed.

Claims for 1) entitlement to an increased evaluation for the 
service-connected residuals of cold injury to the left foot, 
right foot, left hand, and right hand-to include 
consideration of an extraschedular evaluation-for the 
purposes of accrued benefits; 2) entitlement to special 
monthly compensation on the basis of being housebound or the 
need for aid and attendance of another, for the purposes of 
accrued benefits; 3) entitlement to TDIU, for the purpose of 
accrued benefits; and 4) entitlement to nonservice connected 
pension, to include special monthly pension on the basis of 
being housebound or the need for aid and attendance of 
another, for the purposes of accrued benefits are thus 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the appellant of the evidence necessary 
to substantiate the claim addressed in this decision.

2.  The veteran died in June 2000.

3.  The immediate cause of death was initially identified in 
a June 2000 death certificate as aspiration pneumonia as a 
consequence of cerebrovascular accident; an amended death 
certificate, filed in September 2003 by the attending 
physician, established that severe frostbite and gangrene in 
service causing neuropathy and circulation problems, 
contributed materially and substantially to the veteran's 
cause of death.

4.  The veteran was service-connected for the residuals of 
cold injury to his left foot, right foot, left hand, and 
right hand, evaluated at 30 percent disabling, each and 
respectively, for a combined evaluation of 80 percent, 
effective from January 23, 1998; and for the residuals of 
simple fracture to the nasal bone, evaluated at zero percent 
disabling.  He was also awarded a bilateral factor of 7.6 
percent for his right and left hands and right and left feet.          

5.  The medical evidence establishes that the service-
connected residuals of cold injuries to his feet and hands 
contributed substantially and material to the veteran's cause 
of death.


CONCLUSION OF LAW 

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A.  §§ 1110, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The May 2003 VCAA letter failed to notify the appellant 
completely of the evidence required to substantiate her claim 
for service connection of the veteran's cause of death.  In 
addition, the Board notes that many of the private records 
specified by the appellant-including records of care given 
the veteran at the nursing home at which he resided just 
prior to his death-were not obtained.  Notwithstanding, the 
Board is granting the appellant's claim for the cause of the 
veteran's death.  Thus, with respect to this claim, the Board 
finds that the AOJ has substantially satisfied the duties to 
notify and assist, as required by the VCAA of 2000.  
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision concerning this 
claim.




II.  Service Connection for Cause of the Veteran's Death

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1(k), 3.303 (2004).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F. 3d 1039, 
1042 (Fed. Cir. 1994) (proof of direct service connection 
entails proof that exposure during service caused the malady 
that appears many years later).  Certain chronic disabilities 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2004).

To establish service connection for the cause of the 
veteran's death evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must alone or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The veteran died in June 2000 at a private nursing home 
facility.  The death certificate dated in June 2000 reflects 
that the cause of death was determined to be aspiration 
pneumonia due to cerebrovascular accident.  The death 
certificate was signed by Long Tran, M.D.

VA treatment records dated in 1998 reflect that the veteran 
had a history of frostbite complicated with peripheral 
neuropathy.  He complained of pain in his feet and numbness 
worsening about 4 to 5 years prior.  However, no edema was 
noted in his extremities.  Capillary refill was noted to be 
within normal limits and peripheral pulses were found to be 
+2.  He was observed to be able to ambulate albeit slowly.  
He was diagnosed with hypertension and abdominal aortic 
aneurysmectomy repair having occurred 3-1/2 years previously.

A VA examination report dated in July 1998 is of record and 
shows objective observations of severe residuals of frost 
bite of the hands and feet.  The examiner objectively 
observed the veteran to walk with a very unsteady gait, 
having to look at the floor to keep his balance.  He reported 
that he needed to use a cane to remain steady in a crowd.  He 
was unable to walk on his heels or toes.  Both feet were 
found to be cold to the touch, and there was rather marked 
thinning of the skin on the plantar surface of both feet.  
The feet and ankles were a dark reddish colour, and there was 
thickening of the toenails on both feet with deformity.  The 
dorsalis pedis and posterior tibial were measured at 1+ and 
equal in both feet.  However, capillary filling was slow, 
bilaterally.  Both hands were also observed to be cold with 
thinning of the skin and discoloration of the skin on the 
palmar surfaces of both hands.  There was a fine peeling 
laterally on both hands, however no impairment of fine 
movement of the fingers of either hand was found.  Both feet 
evidenced decreased pain sensation on the palmar surfaces.  
Results of X-rays conducted with examination revealed diffuse 
degenerative changes of the feet and hands.  The physician 
noted hallux valgus deformities and heel spurs bilaterally in 
the feet.  

Accordingly, the RO then increased the evaluations assigned 
the veteran's service connected residuals of cold injuries to 
his left foot, right foot, left hand, and right hand to 30 
percent each, respectively, effective from January 23, 1998.  
The veteran was also service connected for the residuals of 
simple fracture to the nasal bone, which was evaluated as 
zero percent disabling.  The combined evaluation assigned was 
80 percent, and a bilateral factor of 7.6 percent was also 
assigned for the disabilities of right and left feet and 
right and left hands.  

A report of examination for Aid and Attendance is of record, 
received by the RO in April 2000, just prior to the veteran's 
death.  The form appears to be written in the appellant's 
hand writing, but is signed by Dr. Tran.  The notations 
indicate that the veteran was then in a nursing home and 
unable to dress or feed himself.  The veteran noted to have 
atrophy in both feet and could not stand or ambulate without 
assistance.  He could not leave the nursing home, and was 
found to be unable to work.

The appellant further requested nonservice-connected pension 
and aid and attendance benefits, as well as what the Board 
interprets as a claim for increased evaluation for the 
service connected cold injury residuals, including 
extraschedular consideration under 38 C.F.R. § 3.321, and 
entitlement to TDIU.  The veteran died in June 2000, before 
adjudication could be completed.

In support of her claim for the cause of the veteran's death, 
the appellant submitted the statement of the veteran's 
private treating physician, Enrique Lopez-Moscoso, M.D, dated 
in November 2000:

[The veteran] suffered frostbite of the 
feet and hands and gangrene in the Battle 
of the Bulge in 1944.  For this 
condi[]tion he was hospitalized.  This 
condition, likely as not, caused his 
neuropathy and circulation problems.  The 
nerve endings in his feet were dying and 
by 1996 had to walk with a cane.

In my medical opinion the frostbite 
caused the neuropathy and circulation 
problems which led to heart problems, 
which likely as not, led to his death.

The statement does not reflect that Dr. Lopez-Moscoso had the 
benefit of an independent review of the veteran's claims 
file.  In addition, the physician did not provide a rationale 
for his opinion.  Accordingly, the RO requested review of the 
veteran's claims file by a VA examining physician, including 
Dr. Lopez-Moscoso's opinion, for the purpose of obtaining an 
opinion as to the cause of the veteran's death.  The 
resulting opinion, proffered by Dr. Canale in June 2001 is of 
record.  In pertinent part, Dr. Canale stated:

After a[n] extensive review of the 
patient C-file [], review of the 
Certificate of Death and review of the 
literature for the long term effects of 
cold injury in cardiovascular disease, I 
fail to correlate his cause of Death, 
Aspiration Pneumonia, in the year 2000, 
with the basis of the claim initiated 
this year.

Dr. Canale defined the basis of the claim earlier in his 
statement to be the relationship between the residuals of 
frostbite and the development of a cardiovascular condition.

In August 2001, the appellant submitted her substantive 
appeal with additional medical treatises concerning the 
impact of cold injury residuals on an individual's 
cardiovascular condition.  Included in the documentation she 
submitted are documents from VA, including citation to VA's 
Under Secretary for Health Information Letters on the 
residuals of cold injury.  

In September 2002, additional service medical records 
concerning the veteran appear to have been received.  These 
records show that the veteran sustained frostbite on at least 
two occasions, once during basic training in 1944, which was 
described as slight in severity, and again during combat in 
the trenches in Germany in January 1945, described as severe.  
He contracted gangrene and was hospitalized in March 1945.

The Board then sought to develop evidence in the appellant's 
claim under regulations which then allowed the Board to do 
so.  The Board obtained treatment records form Dr. Lopez-
Moscoso and additional VA treatment records.  The appellant 
submitted additional private treatment records.  In addition, 
she notified the Board that the veteran had sustained a 
transient ischemic attack in June 1999, which required 
abdominal surgery, and that he had had a cerebrovascular 
accident in August 1999.  

Records from Dr. Lopez-Moscoso from 1997 to 1999 reflect 
treatment for such conditions as hypertension, depression, 
frostbite and neuropathy, peripheral vascular insufficiency, 
and chronic obstructive pulmonary disease (COPD).  These 
records also reflect a history of abdominal aortic 
aneurysmectomy and cardiovascular accident.

VA treatment records reflect complaints of and treatment for 
pain and numbness in his feet radiating into his legs, 
impairing his ability to walk and stand.  The records show 
findings of Raynaud's phenomenon with acrocyanosis on the 
upper extremities and paresthesias in both lower extremities 
in November 1998 and diagnosis of neuropathy.  A history of 
depression with abuse and use of alcohol and benzodiazepines 
was noted, but the records show the veteran was noted to be 
cutting back on his alcohol and to be getting help at the 
mental health clinic, which was also tapering off the 
prescribed benzodiazepines.  The records also show finding of 
or treatment for other conditions such as COPD, thyroid 
disease, nervousness, gastroesophogeal reflux, and 
hypertension; and reflect a history of basal skin cancer of 
the ear three time, a reported 5 femoral and aorta aneurysms 
with surgery in 1994, and onset of hypertension 15 years 
prior.

In January 2003, the RO obtained another opinion from Dr. 
Canale, to include consideration of the newly obtained 
medical evidence.  After noting that he had reviewed the 
records from Dr. Lopez-Moscoso and the newly obtained VA 
treatment records, Dr. Canale stated, in pertinent part:

According to the patients Death 
Certificate [] the patient[']s primary 
cause of death was Aspiration Pneumonia 
and CVA as a condition that lead to the 
immediate cause of death.

There is no correlation in the new 
evidence, that has been presented to this 
examiner, the patient's cold weather 
injuries contributed substan[t]ially or 
materially to the CVA (which was a 
condition that lead to the immediate 
cause of death).  In the hand written 
notes of Dr. Moscoso there is evidence of 
an ETOH and Cigarette smoking history 
which would be more likely as a 
contributing factory than cold weather 
injuries of the hands and feet > 50 years 
ago and as a matter of record, the MD 
mentions cold weather injury infrequently 
in the 16 pages of his office notes.

In conclusion, the physician stated:

[I]t is in the opinion of this examiner 
that the cold weather injuries which the 
patient may have sustained during WWII 
did not contribute to his cause of death.  
Other medical factors are more likely 
than those stated above.

In January 2004, the appellant submitted an amended death 
certificate directly to the Board, dated in September 2003, 
waiving review by the AOJ.  The amended death certificate 
shows that the cause of death was changed to reflect severe 
frostbite and gangrene in service due to neuropathy and 
circulation problems due to nerve damage, which led to stroke 
and pneumonia, which led to death.  The amended certificate 
was signed by Dr. Tran and offered the following statement as 
the basis for his amendment:

[P]atient had severe frostbite and 
gangrene in service which caused 
neuropathy and circulation problems 
causing nerve damage which let to stroke 
and pneumonia which led to a natural 
death.

The Board observed that the death certificate is an official 
document of the State of Florida.  It is witnessed, 
notarized, and registered with the State.

In April 2004, the Board remanded the appellant's claim for 
further development, including to obtain medical records 
concerning the veteran's treatment by Dr. Tran and at the 
nursing home at which he was treated just prior to his death.  
The appellant and Dr. Tran responded in May 2004 that Dr. 
Tran had not actually treated the veteran, but was present at 
the time of his admission to the nursing home.  Dr. Tran 
indicated that the appellant had made the physician aware of 
the veteran's exposure to frostbite during the Korean War.  
The appellant noted that she provided Dr. Tran with the 
veteran's medical records and the opinion from Dr. Lopez-
Muscoso for review.

In August 2004, the RO obtained further VA review of the 
case.  An opinion proferred by Phoebelyn Guerzon, M.D., Staff 
Physician, is of record.  The examiner noted that she 
reviewed the veteran's claims file, to include Dr. Lopez-
Moscoso's records.  However, the opinion does not show that 
the examiner was cognizant of the amended death certificate.  
The opinion, in its entirety, is as follows:

This veteran is service connected for 
cold injury residuals of both hands and 
feet.  The C file was thoroughly 
reviewed.  The veteran passed away on 
June 14, 2000.  The immediate cause of 
death is aspiration pneumonia as a 
consequence of cerebrovascular accident.  
Clinical history shows that the veteran 
has a history of hypertension and had 
abdominal aortic aneurysm repair in 1995 
and also a femoral artery repair.  He 
also had a hip replacement and 
depression.  Per Dr. Lopez-Moscoso's 
records, in 1997, he had memory problems.  
In September of 1997 his assessment 
included peripheral vascular 
insufficiency and in 1998 was diagnosed 
to have chronic obstructive pulmonary 
disease.  In June 1999 it was noted that 
he had been hospitalized for three days 
after he had fallen and lost control of 
his feet.  He also had left sided 
weakness and episodes of vertigo and the 
impression was hypertension and transient 
ischemic attack.  In 1999 he was using a 
walker and the assessment was 
hypertension, cerebrovascular 
insufficiency and peripheral neuropathy 
by history.

The Neurology notes in November 1999 
indicates impression of acrocyanosis, 
rule out non-freezing cold injury versus 
peripheral neuropathy due to alcohol.  
The electrencephalogram shows mildly 
abnormal generalized slowing.  An 
echocardiogram in 1999 showed aortic 
stenosis and reduced left ventricular 
compliance, no significant mitral, aortic 
or tricuspid insufficiency.  In August 
1999, per history, he had undergone 
surgery of the abdominal aortic aneurysm 
and twisted bowel which had resulted in a 
stroke.

This patient died of aspiration pneumonia 
as a consequence of cerebrovascular 
accident.  Peripheral neuropathy due to 
cold injury does not cause hypertension 
or cerebrovascular accident.  Therefore, 
there is no connection of the cold injury 
to the cause of death of this vet.

As noted above, the amended death certificate notes the cause 
of death to be severe frostbite and gangrene in service, 
which caused neuropathy and circulation problems, which 
caused nerve damage leading to stroke and pneumonia which, in 
turn, led to death.

The medical evidence reflects one opinion finding that the 
veteran's service connected cold injury residuals contributed 
substantially or materially to the veteran's cause of death, 
and three opinions which find that the veteran's service 
connected cold injury residuals did not cause the veteran's 
death.

The one opinion finding that the veteran's service connected 
cold injury residuals contributed substantially or materially 
to the veteran's cause of death is proffered by Dr. Lopez-
Muscoso in November 2000 and does not specifically indicate 
an independent knowledge of the veteran's service medical 
history.  Nor does the physician state the rationale for his 
opinion.

The three opinions finding that the veteran's service 
connected cold injury residuals did not cause the veteran's 
death are offered by Drs. Canale and Guerzon.  Both 
physicians indicate in their opinions that they reviewed the 
veteran's claims file.  Both physicians provide the reasons 
for their opinions, including review of medical literature 
concerning the relationship between the residuals of cold 
injury and the development of cardiovascular problems.  In 
addition, Dr. Canale, was offered an opportunity to amend his 
initial opinion after receipt of treatment records from Dr. 
Lopez-Muscoso.  The Board observes, however, that it does not 
appear that Dr. Canale had the opportunity to review 
additional service medical records documenting the veteran's 
inservice hospital treatment for frostbite and gangrene.  

Notwithstanding, neither Dr. Canale nor Dr. Guerzon appear to 
have reviewed the September 2003 amended death certificate.  
Hence, their opinions cannot be probative.

The September 2003 death certificate, as explained above, 
finds that the veteran's inservice frostbite and gangrene 
contributed was causally linked to the veteran's death.  

The Board notes the argument that the Dr. Tran's knowledge of 
the veteran's exposure to frostbite during active service, as 
well as that of Dr. Lopez-Muscoso's, is informed by a history 
provided by the appellant.  Notwithstanding that this may be 
the case, the Board observes that the veteran's exposure is a 
matter of record, and was, in fact, service-connected for 
many years-in fact, he was service connected with an 
effective date following the day after discharge from active 
service.  Moreover, that at the time of his death, the 
veteran's service-connected residuals of cold injury to his 
left and right feet, and left and right hand, had been 
evaluated as 30 percent disabling, each, respectively, since 
January 1998, clearly indicating that the veteran was greatly 
impacted by the residuals of his inservice cold injuries.  
The veteran was service connected for the residuals of a 
simple nasal fracture as well, but this disability was 
evaluated noncompensably.  The combined 80 percent disability 
the veteran was awarded was based solely on the residuals of 
his service-connected cold injuries.

After consideration of all the evidence the Board finds that 
the veteran's service connected residuals of cold injury to 
his left and right feet, and left and right hands contributed 
substantially or materially to the veteran's death, i.e., it 
aided or lent assistance to the production of death within 
the meaning of the regulations.  See 38 C.F.R. § 3.312.  
Accordingly, service connection is warranted for the cause of 
the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


